 

 

 

 

 

 

                                             ORDER
       This matter is before the court on the [18] motion of plaintiff to respond, pro se, to

Respondent’s [15] response to plaintiff’s [1] petition for writ of habeas corpus. Upon consideration

of the motion and plaintiff’s most recent [24] Notice, the court finds that the motion is not well

taken and should be denied.

       Plaintiff should note that he is not allowed and is hereby ordered to refrain from filing any

motion or other pleading on the docket separately from his retained counsel.

       IT IS THERFORE ORDERED, that the motion to respond is hereby DENIED and all

pleadings should be filed by counsel unless and until counsel is allowed to withdraw.



        SO ORDERED, this Thursday, February 14, 2019.

                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE




 

 
